Citation Nr: 0004754	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  91-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychoneurosis, anxiety reaction with post-traumatic stress 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 1950 
and from April 1951 to April 1954.  The Board of Veterans' 
Appeals (Board) remanded this case to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in January 1997 for additional development, 
to include evaluation of the veteran's service-connected 
psychiatric disability under the schedular criteria effective 
November 7, 1996.  An October 1999 rating decision increased 
the evaluation assigned to the veteran's psychiatric 
disability from 10 percent to 50 percent, effective July 1, 
1992.  The case is again before the Board for adjudication.


FINDINGS OF FACT

1.  All available evidence necessary to an equitable 
disposition of the increased rating and total rating issues 
on appeal has been obtained.

2.  The veteran's service-connected psychoneurotic symptoms 
cause no more than considerable social and industrial 
impairment; neither suicidal ideation, obsessive rituals, 
impaired speech, impaired impulse control, neglect of 
personal appearance and hygiene, nor spatial disorientation 
is not shown.

3.  The veteran's only service-connected disability is his 
psychoneurosis, anxiety reaction with post-traumatic stress 
disorder (PTSD), which is assigned a 50 percent evaluation.

4.  The veteran has completed the fifth or sixth grade.

5.  The veteran has worked as a supervisor, including in a 
textile mill; he last worked full-time in November 1989.

6.  The veteran's service-connected disability is not severe 
enough to effectively preclude all forms of substantially 
gainful employment consistent with his educational background 
and work experience.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
50 percent for service-connected psychiatric disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. 4.132, Diagnostic Codes 9400, 9411 (1996); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Codes 9400, 9411 (1999).

2.  The veteran is not unemployable by reason of his service-
connected disability.  38 U.S.C.A. § 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.340, Part 4, § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for an increased evaluation for service-
connected psychiatric disability and a total rating based on 
unemployability are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to the claims have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
psychiatric disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Medical records beginning in 1988 show multiple 
hospitalizations primarily related to chronic alcohol 
dependence and abuse.  Mental status examination during VA 
hospitalization in June and July 1989 revealed that the 
veteran's affect was appropriate and his mood was fair.  The 
diagnoses included alcohol dependence, passive-aggressive 
personality, and unipolar depression, by history.  

The veteran was hospitalized at a VA hospital in January 1990 
for alcohol intoxication and depression.  The discharge 
diagnoses were alcohol dependence; and personality disorder, 
not otherwise specified, with passive-aggressive, borderline, 
and histrionic features.

The veteran testified at a personal hearing at the RO in 
February 1990 that he was continually depressed, had 
difficulty sleeping, was taking medication for his 
psychiatric disorder, and had combat-related nightmares.

According to a February 1990 statement from E. Marlowe, M.D., 
the veteran was being treated for unipolar affective disorder 
with frequent suicidal ideation, for which he was taking 
Prozac.

On VA hospitalization in March 1990 for alcohol problems, it 
was noted that the veteran did not appear to be depressed.  
Continuous alcohol dependence and history of depression were 
diagnosed.  Depression was diagnosed on a private examination 
report received by VA in May 1990.  VA hospital records for 
June 1990 reveal that the veteran had started on Prozac a few 
months earlier and did not feel as depressed, although he 
still felt restless and agitated.  He had suicidal ideation 
at the time of admission.  The discharge diagnoses included 
adjustment disorder with depressed mood and history of 
alcoholism.

Also on file are June and August 1990 statements in support 
of the veteran's claim from his wife, which are to the effect 
that the veteran was very sick and depressed, had been 
awarded Social Security disability benefits, and should be 
awarded a higher evaluation for his service-connected 
psychiatric disability.

On general medical evaluation by Shelby Medical Associates in 
July 1990, no specific mental testing was done, but it was 
noted that the veteran appeared to be oriented to time, 
place, and person; no abnormal thought content or behavior 
was seen.  The diagnoses included a history of alcoholism.

According to an August 1990 Social Security Administration 
disability award letter, the veteran's primary diagnosis was 
chronic obstructive pulmonary disease and his secondary 
diagnosis was depression.

VA hospital records for September 1990 reveal that the 
veteran was hospitalized with complaints of chest pain and 
difficulty breathing.  He also noted anxiety and difficulty 
getting along with other people.  Mental status examination 
was significant only for a blunted affect.  Adjustment 
disorder with depressed mood and personality disorder not 
otherwise specified were diagnosed.

The veteran's mood and affect were described during VA 
hospitalization in June 1991 as appropriate, and he denied 
feelings of severe depression during VA hospitalization in 
July 1991.  The June 1991 diagnoses included alcohol abuse 
and dependence, and adjustment disorder secondary to 
conflicts with a neighbor.  The July 1991 diagnoses included 
alcohol abuse and dependence, intoxicated behavior in the 
community, and anxiety neurosis.  On VA neuropsychiatric 
examination in August 1991, the veteran said that his sleep 
was "up and down," that his concentration was fair to poor, 
that he had a rather volatile temper, and that he continued 
to drink.  Mental status examination revealed that the 
veteran's mood was tense; his affect was appropriate.  He was 
oriented and his memory was considered good; his insight was 
marginal.  The diagnoses were generalized anxiety disorder, 
mixed personality disorder, history of alcohol dependence and 
abuse, and mild PTSD.

According to a September 1991 fee basis psychological 
evaluation by Psychiatric Associates, the veteran's affect 
was flat and he appeared depressed and distracted during most 
of the interviewing and testing.  PTSD with features of 
depression and anxiety was diagnosed; it was noted that 
alcohol dependence was also indicated.

The veteran was hospitalized at a VA medical center in 
December 1991 with alcohol problems and chest pains.  The 
discharge diagnoses included alcohol intoxication, and 
anxiety/depression.

VA hospital records for May and June 1992 reveal that the 
veteran was hospitalized with multiple complaints, including 
being quite upset and frustrated with experiencing long-
standing depression.  He reported that several days prior to 
hospital admission he overdosed on Doxepin.  On mental status 
examination, the veteran's affect was described as "warm, 
though depressed," and his mood was also rather depressed.  
By hospital discharge, his mental status was considered to be 
very satisfactory, with definitely improved judgment and 
insight and with no acute symptoms of depression.  The 
discharge diagnoses included dysthymia and chronic alcohol 
dependence.  The veteran's global assessment of functioning 
(GAF) score was 40; it had been 70 in the past year.

VA outpatient records for August and October 1992 reveal that 
dysthymia was diagnosed in August and a history of dysthymia 
was diagnosed in October.

The veteran was hospitalized at a VA hospital from October to 
November 1992 with increasing depression and alcohol abuse.  
He appeared mildly depressed; there were no signs of a 
thought disorder, loosened associations, or inappropriate 
affect.  He was given anti-depressant medication.  The 
discharge diagnoses were alcohol dependence and dysthymic 
disorder.  Current GAF was 69, with a past GAF of 75.

On VA hospitalization from April to May 1993, it was noted 
that the veteran continued to have problems with alcohol and 
depression.  His mood and affect were dull and blunted.  He 
was fully oriented, and his speech was relevant.  The 
pertinent diagnoses were alcohol dependence, continuous, 
severe; and dysthymia, mild.  Current GAF was 75; past GAF 
was 85.  He was hospitalized at a VA hospital in August 1993 
for detoxification.

The veteran complained on VA examination in September 1993 of 
anxiety and depression.  On mental status examination, the 
veteran was noted to be neatly groomed and dressed.  He 
appeared mildly anxious and mildly depressed with mild 
psychomotor retardation.  Generalized anxiety disorder was 
diagnosed.

The veteran was admitted to a VA medical center in November 
1993 for acute alcohol abuse and chest pain.  He underwent 
surgery for cardiovascular disease.  The discharge diagnoses 
included acute ethanol abuse with suicidal tendencies.  The 
discharge diagnoses on VA hospital discharge in May 1994 
included anxiety disorder.

The veteran was admitted to a VA medical center substance 
abuse treatment program in April 1995.  It was noted that he 
had problems with sadness, lability of affect, insomnia, 
social withdrawal, flashbacks, hypervigilance, and night 
terrors associated with his Korean War experience.  On mental 
status examination, the veteran's affect was appropriate to 
the situation.  He was well oriented and his speech was 
productive and goal-directed.  His judgment was intact; his 
insight was fair.  The veteran was discharged in May 1995 
with pertinent diagnoses of alcohol dependence, chronic; 
nicotine dependence; and dysthymic disorder.  GAF was 75.

VA outpatient records from May 1995 to June 1997 reveal that 
the veteran's clinical history in June 1995 included a 
history of anxiety and depressive neuroses aggravated by 
physical problems and worry about finances and general well 
being.  It was noted in August 1995 that the veteran's mental 
status was within normal limits, although he described 
survivor-guilt feelings arising from his Korean combat 
experiences.  The veteran indicated in June 1997 that his 
dysthymia was getting somewhat worse; on mental status 
examination, his affect was mildly dysthymic.

The veteran was hospitalized from October to November 1996 
with alcohol problems.  He also complained of insomnia, 
anxiety, depression, nightmares, flashbacks, and guilt 
secondary to his Korean War experiences.  On mental status 
evaluation, the veteran was fully oriented and his affect was 
appropriate.  While hospitalized, the veteran underwent 
detoxification.  The discharge diagnoses included alcohol 
dependence and PTSD with a history of depression.  GAF was 
50.

The veteran was hospitalized at a VA hospital in September 
1997 due to alcohol abuse.  He underwent detoxification.  The 
discharge diagnoses included alcohol abuse and possible 
dependence and alcohol intoxication.

On VA PTSD examination in May 1999, the veteran noted chronic 
difficulties with interpersonal relationships and 
irritability.  He said that he was taking care of his wife, 
who was seriously ill with heart disease.  He talked about 
vivid recollections of his Korean War experiences.  
Psychometric testing results were noted to be not 
inconsistent with PTSD.  The examiner concluded that the 
available information supported a diagnosis of PTSD.  The 
diagnostic impression was chronic PTSD.  GAF was 51. 

According to an addendum to the VA examination report added 
later in May 1999 by the same examiner, the veteran's record 
and presentation at the examination were reasonably 
persuasive in indicating a primary PTSD, with little 
suggestion of a primary depressive disorder or personality 
disorder.  The examiner noted that the degree of social and 
occupational impairment caused by the veteran's service-
connected psychiatric disability was obscured by the presence 
of the veteran's lung condition and by the stresses of caring 
for his ill wife.  The examiner went on to indicate that the 
veteran's symptoms of irritability and reduced tolerance for 
the frictions inherent in interpersonal interactions in an 
industrial setting, and his deficits in attention and 
concentration associated with low mood, recurrent dysphoric 
memories and chronic guardedness, were part of his PTSD and 
rendered him intermittently unable to perform occupational 
tasks, were he not already severely disabled by other 
conditions.  The severity of the veteran's impairment due to 
his service-connected disability was considered more than 
mild but not severe.  

According to a separate VA psychiatric examination report 
dated in May 1999, the veteran reported headaches, weight 
loss, an inability to get along with others, and difficulty 
sleeping.  The veteran indicated how his symptomatology 
accorded with the requirements for PTSD.  On mental status 
examination, the veteran was alert, cooperative, and 
friendly.  There were no loose associations or flight of 
ideas and no bizarre motor movements.  His mood was pleasant 
and calm, and his affect was appropriate.  He was oriented 
and his memory was good.  His insight and judgment were 
considered adequate.  PTSD and alcohol dependence, in 
remission, were diagnosed.  GAF was 50.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's claim for an increased evaluation for 
psychiatric disability was received by VA in 1989.  The Board 
notes that effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52700 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  

Under 38 C.F.R. § 4.132, Diagnostic Codes 9400 and 9411, 
effective prior to November 7, 1996, a 50 percent rating is 
warranted where the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment. 

The veteran is currently assigned a 50 percent evaluation.  
The medical evidence on file indicates that the veteran's 
major problem over the years, and the primary reason for his 
multiple hospitalizations, was his nonservice-connected 
alcohol abuse.  His affect was appropriate and his PTSD was 
considered mild on VA examination in August 1991.  When 
hospitalized for alcohol abuse and depression in April and 
May 1993, his alcohol dependence was noted to be severe and 
his dysthymia was considered mild; his current GAF at that 
time was 75.  On VA examination in September 1993, the 
veteran appeared mildly anxious and mildly depressed, with 
mild psychomotor retardation.  He was admitted to a VA 
medical center substance abuse treatment program in April 
1995.  When evaluated during hospitalization, it was noted 
that his affect was appropriate, he was well oriented, and 
his speech was productive and goal-directed.  GAF was 75. 

The veteran underwent detoxification while hospitalized at a 
VA hospital in October and November 1996, at which time he 
was fully oriented and his affect was appropriate.  The 
discharge diagnoses included alcohol dependence and PTSD with 
history of depression.  GAF was 50.  Although the veteran 
indicated in VA outpatient records dated in June 1997 that 
his dysthymia had gotten somewhat worse, his affect was 
considered mildly dysthymic on mental status examination at 
that time.  On VA examination in May 1999, the examiner 
determined that the veteran's GAF was 51 and that the 
severity of his service-connected psychiatric impairment was 
more than mild but less than severe.  On VA psychiatric 
examination in May 1999, another examiner did not find any 
loose associations, flight of ideas, or bizarre motor 
movements; this examiner determined that the veteran did not 
have any significant problem with mood, affect, orientation, 
memory, insight or judgment.  GAF was 50.  

A GAF from 41-50 involves serious symptoms or serious 
impairment in social or occupational functioning, while a GAF 
from 51-60 involves moderate symptoms or moderate difficulty 
in social or occupational functioning.  The above evidence 
indicates that the veteran did not have significant 
psychiatric problems due to his service connected disability 
prior to 1996, since his symptoms were described as mild and 
his GAF was 75 in 1993 and 1995.  Recent medical evidence 
indicates that the severity of his impairment due to service-
connected psychiatric disability is less than severe; that 
his mood, affect, orientation, memory and judgment are 
essentially normal; and that GAF is moderate to serious.  
Consequently, the Board finds that, based on the evidence as 
a whole, the veteran's service-connected psychiatric 
symptomatology produces no more than considerable social and 
industrial impairment under the old schedular criteria.

Under Diagnostic Code 9411, 38 C.F.R. § 4.130, effective 
November 7, 1996, a 50 percent evaluation is warranted for 
psychiatric disability involving occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

While there is evidence that the veteran may have some of the 
symptomatology needed for an increased evaluation of 70 
percent, such as near continuous depression affecting the 
ability to function independently, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships, there is a lack of evidence 
of a greater number of the symptoms listed under the 70 
percent evaluation.  The veteran does not appear to have 
deficiencies in judgment, which was adequate in May 1999, or 
thinking.  Additionally, he does not have psychiatric 
symptomatology such as recent suicidal ideation, obsessional 
rituals that interfere with routine activities, speech that 
is illogical, obscure or irrelevant, or spatial 
disorientation.  Consequently, the Board finds that the 
disability picture for the veteran's service-connected 
psychiatric disability does not more nearly approximate the 
criteria for an increased evaluation under the new rating 
criteria.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has seldom required hospitalization solely for his service-
connected psychiatric disability and that the manifestations 
of the disability are those contemplated by the schedular 
criteria.  In sum there is no indication in the record that 
the average industrial impairment resulting from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.

To warrant a total rating based on unemployability, the 
veteran must have service-connected disability or 
disabilities that are severe enough, in light of his 
educational background and employment history, to render him 
unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.  According to 
the evidence on file, the veteran has completed either the 
fifth or sixth grade and worked as a supervisor, including in 
a textile mill.  He last worked full-time in November 1989.

The veteran's only service-connected disability is his 
psychiatric disability, which is 50 percent disabling.  The 
evaluation assigned for his service-connected disability does 
not meet the minimum schedular requirements for a total 
rating under 38 C.F.R. § 4.16(a), which requires that if 
there is only one service-connected disability, it must be 
rated as at least 60 percent disabling.  Although the veteran 
has complained of depression and other psychiatric 
symptomatology, he has several serious nonservice-connected 
disabilities, such as lung disability and heart disease, 
which appear to be his primary disabilities.  In fact, 
although depression is the secondary diagnosis listed in the 
August 1990 Social Security Administration award decision, 
the primary disability was chronic obstructive lung disease.  
One VA examiner indicated in May 1999 that the veteran's 
psychiatric disability rendered him intermittently unable to 
perform occupational tasks.  However, the severity of his 
impairment caused by his psychiatric disability was 
considered by this examiner in May 1999 to be less than 
severe.  GAF in 1999 was 50 and 51, which, as noted above, is 
moderate to serious.  It is clear from the medical evidence 
that the service-connected disability is not sufficient by 
itself to preclude the veteran from obtaining or maintaining 
any form of substantially gainful employment consistent with 
his education and industrial background.  It does not render 
him unemployable.


ORDER

An increased evaluation for psychiatric disability is denied.

A total disability rating based on unemployability due to 
service-connected disability is denied.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

